ORDER
PER CURIAM
James Anderson (Movant) appeals the motion court’s denial of his Rule 29.15 motion for post-conviction relief. In seven points on appeal, Movant claims the motion court erred by denying his post-conviction motion because he established that trial and appellate counsel were ineffective. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that the motion court did not clearly err in denying post-conviction relief. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. Rule 84.16(b).